
	

114 HRES 408 RH: Providing for consideration of the joint resolution (H.J. Res. 64) disapproving of the agreement transmitted to Congress by the President on July 19, 2015, relating to the nuclear program of Iran; and for other purposes.
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 56
		114th CONGRESS
		1st Session
		H. RES. 408
		[Report No. 114–256]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Mr. Sessions, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Providing for consideration of the joint resolution (H.J. Res. 64) disapproving of the agreement
			 transmitted to Congress by the President on July 19, 2015, relating to the
			 nuclear program of Iran; and for other purposes.
	
	
 That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 64) disapproving of the agreement transmitted to Congress by the President on July 19, 2015, relating to the nuclear program of Iran. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) ten hours of debate equally divided among and controlled by the respective chairs and ranking minority members of the Committees on Foreign Affairs, Financial Services, the Judiciary, Oversight and Government Reform, and Ways and Means; (2) a final period of debate which shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and (3) one motion to recommit.
 2.Upon receipt of a message from the Senate transmitting House Joint Resolution 61 with a Senate amendment to the text thereof consisting only of the text of House Joint Resolution 64 as passed by the House, the House shall be considered to have taken from the Speaker's table House Joint Resolution 61, with the Senate amendment to the text thereof and any amendment to the title thereof, and to have concurred in the Senate amendment or amendments.
		
	September 8, 2015Referred to the House Calendar and ordered to be
			 printed